Case 1:21-cv-22445-KMM Document 52-2 Entered on FLSD Docket 08/31/2021 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                CIVIL ACTION NO. 1:21-22445-KMM-LFL


   DONALD J. TRUMP et al.,

                  Plaintiffs,

   v.

   YOUTUBE, LLC and SUNDAR PICHAI,

               Defendants.
   ______________________________________/

                      ORDER GRANTING MOTION TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

   Amit Q. Gressel, Consent to Designation, and Request to Electronically Receive Notices of

   Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission, Practice, Peer

   Review, and Discipline of Attorneys in the United States District Court for the Southern District

   of Florida and Section 2B of the CM/ECF Administrative Procedures.            This Court having

   considered the motion and all other relevant factors, it is hereby

          ORDERED AND ADJUDGED that:

          The Motion is GRANTED. Amit Q. Gressel may appear and participate in this action on

   behalf of Defendants YouTube, LLC and Sundar Pichai. The Clerk shall provide electronic

   notification of all electronic filings to Amit Q. Gressel at agressel@wsgr.com.

          DONE AND ORDERED in Chambers, in Miami-Dade County, Florida, this _______day

   of _____________________, 2021.
Case 1:21-cv-22445-KMM Document 52-2 Entered on FLSD Docket 08/31/2021 Page 2 of 2




                                      _________________________________________
                                      HONORABLE JUDGE K. MICHAEL MOORE
                                      UNITED STATES DISTRICT JUDGE


   Copies furnished to:
   All Counsel of Record




                                        2
